DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie (WO 2013/079948 A1; cited on 6/10/2020 IDS). 
	The instant claims are drawn to a photobioreactor. The photobioreactor comprising (see claim 1 and (exemplary drawings at figures 1-5): 
(A) a first container, extending along a first longitudinal direction (Z2); 
(B) a second container, extending along a second longitudinal direction (Z3) and extending inside the first container so as to:
(B1) delimit a first channel between an internal lateral surface of the first container and an external lateral surface of the second container; and 
(B2) forming a second channel inside said second container; 
(C) passage means, capable of allowing the circulation of the fluid between the first channel and the second channel, comprising:
(C1) at least one first passage means; and  
(C2) at least one second passage means, disposed above the at least one first passage means; 
(D) at least one light source; 
(E) a gas injection means, configured so as to inject gas in the form of bubbles into the second channel; 
wherein the first and second containers, the first and second passage means, and the injection means being configured so as to allow a circulation of the fluid in the photobioreactor between the first channel and the second channel, and 
wherein the circulating fluid being able to be exposed to the at least one light source.
The photobioreator may further be arranged to have: 
(A1) the first container closed at its bottom and top ends (claim 2); 
(AB) the first and second containers aligned to be parallel or coinciding along the first and second longitudinal directions (Z2, Z3) (claim 3), optionally as concentric cylinders (claim 4); 
(C1) at least one first passage means being formed by at least one aperture (claim 5), or a plurality thereof disposed along at least one second circumferential ring (claim 6), in the wall of the second container and optionally in the bottom part thereof;
(C2) the first passage means being formed by notches disposed in the wall of said second container, optionally at the bottom end thereof (claim 7);
(C3) the at least one second passage means, being formed by a height difference between the first and second containers (claim 8);
(E1) the injection means (claim 9), optionally disposed below the second container (claim 11), being capable of generating bubbles, optionally of ≤1mm diameters (claim 9), injecting a gas/solid mixture (claim 10), or diffusing bubbles of gauged sizes through optionally a membrane (claim 12);
(D1) the at least one light source comprising at least one lighting wall out of at least one wall of the first and/or second containers (claim 13); 
(F) at least one recirculation pump, for circulating fluid from the bottom part of the photobioreactor to the top part of the photobioreactor (claim 14); or
(G) at least one propeller (claim 15).

McKenzie ‘948 however teaches a photobioreactor comprising (see figures, figure 10 for example):

    PNG
    media_image1.png
    710
    608
    media_image1.png
    Greyscale

and describes the device as follows:

“a photobioreactor (PBR) 200 comprises a chamber 202, a circulation element 204, a sparger 206 (acting as a gas outlet), a cradle 208…and an exhaust 210. The circulation element comprises… 212 rolled to form a cylinder and a transparent tube 214….The flexible sheet (functioning as the illumination element) comprises an array of light emitting diodes (LEDs) 226 (acting as light sources) arranged across the surface of the flexible sheet …arranged across the interior surface of the cylinder….The tube is mounted on to the cradle. The sparger is mounted onto the cradle such that when the cradle is stood upright, the sparger is located below the tube and flexible sheet to allow gas 230 from the sparger to rise through the cylinder formed by the flexible sheet. A gas conduit 232 is in fluid communication with the sparger and an external supply of carbon dioxide rich gas 234 such that carbon dioxide may flow from the external source to the sparger via the gas conduit. An electrical lead 236 extends to the flexible sheet to provide power for the LEDs within the flexible sheet. The cradle is mounted within the chamber to form the PBR…spacers 240 arranged around the periphery of the cradle to define a separation between the walls of the chamber and the circulation element, thereby defining and preserving the circulation pathway around the exterior of the circulation element…The PBR of the present example operates in a similar way to the previous example. Once fluid is flowing in the fluid circulation pathway described in the previous example… In an alternative embodiment, the tube is transparent and the flexible sheet is wrapped around the exterior surface of the tube such that the interior of the circulation element is defined by the tube and the exterior surface of the circulation element is defined by the flexible sheet…” (McKenzie, “Second Example” at pages 23+; see also “First Example” at pages 20+ and the corresponding figures).

McKenzie teaches (anticipates) the photobioreactor features of the instantly claimed photobioreactor, by disclosing a photobioreactor comprising: a chamber for retaining aqueous media (A) and a tubular circulation element (B,AB) defining a fluid circulation pathway situated within the chamber (B1,B2,C,C1,C2), the wall of which comprising a light source or light guide (D) (see entire document, e.g. page 3 at lines 15-36,figures, abstract), and gas/CO2/bubble introducing means (see pages 3 at lines 22+, 4 at ln 5+). The arrangements disclosed by McKenzie are such that the first and second containers, the first and second passage means, and the injection means are configured so as to allow a circulation (see also figure 4; compare to instant exemplary figures 2,3,5) of the fluid in the photobioreactor between the first channel and the second channel. Additionally, the tubular element is of a decreased vertical dimension and positioned so as to provide circulation/passage between the interior tubular element/chamber and exterior chamber (broadly, C3, passage means formed by a height difference between the containers (see instant claim 8)).
The circulating fluid is also exposed to the light from the light source/guide (also, at least one light source comprising at least one lighting wall out of at least one wall of the first and/or second containers; see instant claim 13) (e.g. McKenzie at page 5 at lines 16+; see also pages 3 line 24 through 12 line 26). The photobioreactor of McKenzie may further be arranged to have the first container closed at its bottom and top ends (A1) (see figures, e.g. at fig. 10); 
McKenzie also describes providing small bubbles from a sparger (see also positioning in figure 10), which is broadly and reasonably interpreted as a gauged injection means with a configuration for generating bubbles (E1, see instant claims 9-11) disposed below the second container and being capable of generating small bubbles (optionally of ≤1mm diameter bubbles).
Circulation is provided by a gas uplift/gas flow circulation, and mechanical pumps (broadly, at least one recirculation pump) and impellors (broadly, at least one propeller) are recognized alternatives for providing the circulation (page 12 at line 28 through page 13 at ln 34; broadly, at least one recirculation pump, for circulating fluid from the bottom part of the photobioreactor to the top part of the photobioreactor see instant claims 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (WO 2013/079948 A1) as applied to claim 1-4 and 8-15 above, and further in view of Liu et al (Institute of Oceanology of CAS; CN 1483807 A; cited on IDS with English abstract (as “Database WPI”) also cited instantly on PTO-892 with Google/English machine translation).

McKenzie differs from the instant claims in that it does not teach (C1), the at least one first passage means being formed by at least one aperture (see instant claim 5) or notches (see instant claim 7), or a plurality thereof disposed along at least one second circumferential ring (see instant claim 6) in the wall of the second container and optionally in the bottom part thereof.
CN ‘807, however, teaches a plurality of lateral apertures (see figure 1 and at label (7), including descriptions thereof in the specification) near the top and bottom of the internal container wall of the bioreactor.
It would have been obvious to have provided the photobioreactor of McKenzie with one or more apertures because Liu ‘807 teaches providing the same fluid circulation path (as McKenzie) however with the alternative positioning of the bubble generator to close the bottom and providing fluid exit and reentry through the lateral apertures (7). One would have been motivated to have provided such an arrangement because Liu ‘807 teaches the arrangement as useful for the same/equivalent purpose as McKenzie (providing a circulation path between the chambers). Providing McKenzie’s device with the plurality of lateral apertures, when the device is cylindrical the plurality of such apertures are broadly and reasonably interpreted as an arrangement of disposed along at least one second circumferential ring in the second container wall. 
McKenzie and Liu ‘807 are relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by these reference with respect to fluid circulation paths and the arrangement of the second container, bubble means, and openings between the first and second chambers of the photobioreactors, in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable positioning or number of openings (e.g. pores/apertures/notches) for which fluid to pass through), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655